Case 1:19-cv-20104-MGC Document 1 Entered on FLSD Docket 01/09/2019 Page 1 of 13



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO.:

   ANETRA POINDEXTER,

                 Plaintiff,

   vs.

   RADIUS GLOBAL SOLUTIONS, LLC,

              Defendant.
  ________________________________________/

                                           COMPLAINT

          COMES NOW, the Plaintiff, Anetra Poindexter (―Plaintiff‖), by and through

  undersigned counsel, and brings this action against the Defendant, Radius Global Solutions, LLC

  (―Radius‖) and as grounds thereof would allege as follows:

                                         INTRODUCTION

         1.      This action is brought by a consumer for Radius’s violations of the Telephone

  Consumer Protection Act, 47 U.S.C § 227, et seq. (―TCPA‖), the Fair Debt Collection Practices

  Act, 15 U.S.C. § 1692 et seq., (―FDCPA‖) and Florida Statutes §§ 559.55-559.785, a/k/a the

  ―Florida Consumer Collection Practices Act‖ (―FCCPA‖).

         2.      The TCPA prohibits any person ―to make any call (other than for emergency

  purposes or made with the prior consent of the called party) using any automatic telephone

  dialing system or any artificial or prerecorded voice – (iii) to any telephone number assigned to a

  paging service, cellular telephone service, specialized mobile radio service, or other radio

  common carrier service, or any service for which the called party is charged for the call.‖ 47

  U.S.C. § 227(b)(1)(A).



  TC-0011
Case 1:19-cv-20104-MGC Document 1 Entered on FLSD Docket 01/09/2019 Page 2 of 13



       3.         The FDCPA and FCCPA prevent debt collectors and persons, respectively, from

  engaging in abusive, deceptive, and unfair collection practices.

       4.         Plaintiff alleges that Radius has unlawfully called her cellular telephone in an

  attempt to collect an alleged debt from her in direct contravention of the aforesaid statutes.

  Consequently, Plaintiff seeks injunctive relief, as well as statutory damages, actual damages,

  attorneys’ fees, and costs, in accordance with the aforementioned statutes where applicable.

                                   JURISDICTION AND VENUE

       5.         This court has jurisdiction under 28 U.S.C. § 1331 and 47 U.S.C. § 227. Federal

  courts have jurisdiction over private suits arising under the TCPA. Mims v. Arrow Financial

  Services, LLC, 132 S. Ct. 740 (2012).

       6.         Under 28 U.S.C. § 1367(a), this court has supplemental jurisdiction over

  Plaintiff's state law FCCPA claim in that it is so related to the federal TCPA and FDCPA claim

  that they form part of the same case or controversy under Article III of the United States

  Constitution.

       7.         Venue in this District is proper because Plaintiff resides here and Radius does

  business and places phone calls into this District.

                                               PARTIES

       8.         At all times relevant to this Complaint, Radius was and is a foreign limited

  liability company, with its principal place of business at 7831 Glenroy Rd, Suite 250, Edina, MN

  55439.

       9.         At all times relevant to this Complaint, Radius was and is a ―person‖ as said term

  is defined under Florida Statute §1.01(3).

       10.        At all times relevant to this Complaint, Radius regularly uses the mail and




  TC-0011
Case 1:19-cv-20104-MGC Document 1 Entered on FLSD Docket 01/09/2019 Page 3 of 13



  telephone in a business for the purpose of collecting consumer debts.

       11.       At all times relevant to this Complaint, Radius regularly collects or attempts to

  collect debts for other parties and is a ―debt collector‖ as said term is defined under 15 U.S.C. §

  1692a(6) and Florida Statute § 559.55(7).

       12.       At all times relevant to this Complaint, Radius has used, controlled, and/or

  operated ―automatic telephone dialing systems‖ as defined by the TCPA. 47 U.S.C. § 227(a)(1)

  and 47 C.F.R. § 64.1200(f)(2).

       13.       At all times relevant to this Complaint, Plaintiff, was and is a natural person, and

  is a ―consumer‖ as that term is defined by 15 U.S.C. § 1692a(3) and Florida Statutes §559.55(8),

  and/or a person with standing to bring a claim under the FCCPA, FDCPA and the TCPA by

  virtue of being directly affected by violations of the Act.

       14.       At all times material hereto, the debt in question was a ―debt‖ as said term is

  defined under 15 U.S.C. § 1692a(5) and Florida Statute § 559.55(6).

                           BACKGROUND AND GENERAL ALLEGATIONS

       15.       Radius sought to collect a debt from Plaintiff arising from an alleged consumer

  debt (the ―Debt‖) incurred by Plaintiff for personal, family, or household purposes.

       16.       Upon information and belief, Radius, by and through its agents, representatives

  and/or employees acting within the scope of their authority, attempted to collect the Debt from

  Plaintiff by using an automatic telephone dialing system to place numerous telephone calls to

  Plaintiff’s cellular telephone, (305) XXX-1984 and/or employed prerecorded or machine-

  operated voice message in connection with said calls.

       17.       Upon answering any of these calls, Plaintiff would be greeted by an automated,

  machine-operated voice message or a noticeable period of ―dead air‖ while the caller’s auto-




  TC-0011
Case 1:19-cv-20104-MGC Document 1 Entered on FLSD Docket 01/09/2019 Page 4 of 13



  dialing system attempted to connect the Plaintiff to a live telephone employee.

       18.       Plaintiff is the sole owner, possessor, subscriber and user of the cellular telephone

  that Radius was calling.

       19.       Radius’s calls originated from various numbers including but not limited to 239-

  984-1375; 239-984-1713; and 239-984-1775.

       20.       Radius called Plaintiff a multitude of times in a campaign designed to apply

  maximum psychological stress with the aim of pressuring Plaintiff into paying the Debt.

  Radius’s calling campaign included multiple calls a day and/or calls on back-to-back days. A

  sampling of Radius’s campaign include, but are not limited to, calls placed on:

             a. August 6, 2018 at 3:05 p.m.

             b. August 7, 2018 at 2:34 p.m.

             c. August 9, 2018 at 3:30 p.m.

             d. August 10, 2018 at 9:39 a.m.

             e. August 28, 2018 at 12:46 p.m.

             f. August 29, 2018 at 11:45 a.m.

             g. September 5, 2018 at 3:46 p.m.

       21.       Radius’s placement of telephone calls to Plaintiff’s cellular telephone were

  unsolicited and incessant.

       22.       Plaintiff was damaged by these unlawful calls. Plaintiff’s privacy was improperly

  invaded, her peace was disturbed, she was distracted, her cellular telephone’s battery and

  memory were taxed, her cellular telephone line was tied-up, and she was forced to spend

  precious time and mental energy tending to unwanted calls.

       23.       None of Radius’s telephone calls placed to Plaintiff were for ―emergency




  TC-0011
Case 1:19-cv-20104-MGC Document 1 Entered on FLSD Docket 01/09/2019 Page 5 of 13



  purposes‖ as specified in 47 U.S.C. §227(b)(1)(A).

       24.       Upon information and belief, Radius knew that its calling techniques were in

  violation of the TCPA, yet Radius still continued to use them in willful or knowing violation of

  the TCPA.

             COUNT I-VIOLATION OF FCCPA, FLORIDA STATUTES §559.72(7)

       25.       Plaintiff repeats, realleges and incorporates by reference herein paragraphs 1

  through 24 above.

       26.       Florida Statutes §559.72(7) states:

                 ―In collecting debts, no person shall…
                 (7) Willfully communicate with the debtor or any member of her or
                 his family with such frequency as can reasonably be expected to
                 harass the debtor or her or his family, or willfully engage in other
                 conduct which can reasonably be expected to abuse or harass the
                 debtor or any member of her or his family.

       27.       Radius has on many occasions called Plaintiff by telephone directly, multiple

  times a day, attempting to collect the Debt. By virtue of having to handle debt collection calls to

  Plaintiff's cellular phone multiple times a day, Plaintiff has been harassed and these calls have

  caused unnecessary strain and burden upon Plaintiff and Plaintiff’s family.

       28.       Radius’s actions of calling Plaintiff continuously and regularly day after day,

  multiple times a day, reasonably can be expected to have the natural consequences of harassing

  Plaintiff which was the intent of Radius in order to elicit payment from Plaintiff for the Debt.

       29.       Radius, through its agents, representatives and/or employees acting within the

  scope of their authority thereby knowingly violated Florida Statutes §559.72(7).

       30.       As a direct and proximate result of the violation of the FCCPA by Radius,

  Plaintiff has been damaged. Radius’s phone calls harmed Plaintiff by (1) trespassing upon and

  interfering with Plaintiff’s rights and interests in access to her cellular telephone and telephone


  TC-0011
Case 1:19-cv-20104-MGC Document 1 Entered on FLSD Docket 01/09/2019 Page 6 of 13



  line; (2) intruding upon Plaintiff’s seclusion and privacy; (3) wasting Plaintiff’s time and mental

  energy; (4) depleting the battery life on Plaintiff’s cellular telephone; (5) using memory storage

  space in Plaintiff’s cellular telephone; and (6) causing Plaintiff aggravation, indignation,

  humiliation, embarrassment, anxiety, anguish, depression, unwarranted stress and loss of

  enjoyment of life.

       31.          Plaintiff has hired Benjamin Law Practice, PLLC and The Law Firm of Anthony

  C. Norman, PLLC to represent Plaintiff in this action and has agreed to pay reasonable attorneys’

  fees and costs.

       32.          As a result of the above violations of the FCCPA, pursuant to Florida Statute

  §559.77(2), Plaintiff is entitled to recovery for actual damages, statutory damages of up to

  $1,000.00 per violation, together with reasonable attorneys’ fees and court costs.

         WHEREFORE, Plaintiff respectfully prays that judgment be entered against Defendant,

  Radius Global Solutions, LLC for actual damages, statutory damages, along with costs and

  reasonable attorneys’ fees pursuant to Florida Statutes § 559.77(2), and for such other and further

  relief as justice may require.

              COUNT II - VIOLATION OF FCCPA, FLORIDA STATUTES §559.72(9)

       33.          Plaintiff repeats, realleges and incorporates by reference herein paragraphs 1

  through 24 above.

        34.         Florida Statutes §559.72(9) states:

        “In collecting consumer debts, no person shall:

        (9) Claim, attempt, or threaten to enforce a debt when such person knows that
        the debt is not legitimate, or assert the existence of some other legal right when
        such person knows that the right does not exist.

       35.          To state a claim for violation under § 559.72(9) of the FCCPA, it must be alleged




  TC-0011
Case 1:19-cv-20104-MGC Document 1 Entered on FLSD Docket 01/09/2019 Page 7 of 13



  that the defendant asserted a legal right that did not exist and that the defendant had actual

  knowledge that the right did not exist. Pollock v. Bay Area Credit Service, LLC, 2009 WL

  2475167 at * 9 (S.D. Fla. Aug. 13, 2009). An allegation that an attempt to collect a debt in

  violation of state or federal law is sufficient to state a claim that defendant asserted a legal right

  that did not exist. Brook v. Suncoast Schools, FCU, 2012 WL 6059199 at * 3 (M.D. Fla. Dec. 6,

  2012) (complaint stated a plausible claim for relief where plaintiff alleged that defendant

  asserted a legal right that did not exist by attempting to collect a debt in violation of the

  FDUTPA and the TCPA).

       36.       As set forth in paragraphs 8 through 24 above, Radius has on a multitude of

  occasions called Plaintiff’s cellular telephone in violation of the TCPA’s prohibition on auto-

  dialing cellphones without prior express consent.

       37.       Radius’s calling campaign also constitutes a violation of Florida’s Deceptive and

  Unfair Trade Practices Act (―FDUTPA‖), Fla. Stat. § 501.201, et seq., which prohibits use of

  ―unfair or deceptive acts or practices in the conduct of any trade or commerce.‖

       38.       By attempting to collected a debt in violation of the TCPA and FDUTPA, Radius,

  through its agents, representatives and/or employees acting within the scope of their authority,

  asserted a legal right that did not exist in violation of Florida Statutes §559.72(9)

       39.       As a direct and proximate result of the violation of the FCCPA by Radius,

  Plaintiff has been damaged. Radius’s phone calls harmed Plaintiff by (1) trespassing upon and

  interfering with Plaintiff’s rights and interests in access to her cellular telephone and telephone

  line; (2) intruding upon Plaintiff’s seclusion and privacy; (3) wasting Plaintiff’s time and mental

  energy; (4) depleting the battery life on Plaintiff’s cellular telephone; (5) using memory storage

  space in Plaintiff’s cellular telephone; and (6) causing Plaintiff aggravation, indignation,




  TC-0011
Case 1:19-cv-20104-MGC Document 1 Entered on FLSD Docket 01/09/2019 Page 8 of 13



  humiliation, embarrassment, anxiety, anguish, depression, unwarranted stress and loss of

  enjoyment of life.

        40.         As a result of the above violations of the FCCPA, pursuant to Florida Statute

  §559.77(2), Plaintiff is entitled to recovery for actual damages, statutory damages of up to

  $1,000.00, together with reasonable attorneys’ fees and court costs.

         WHEREFORE, Plaintiff respectfully prays that judgment be entered against Defendant,

  Radius Global Solutions, LLC for actual damages, statutory damages, along with costs and

  reasonable attorneys’ fees pursuant to Florida Statutes § 559.77(2), and for such other and further

  relief as justice may require.

                    COUNT III-VIOLATION OF THE FDCPA, 15 USC § 1692d(5)

       41.          Plaintiff repeats, realleges and incorporates by reference herein paragraphs 1

  through 24 above.

       42.          Radius, through its agents, representatives and/or employees acting within the

  scope of their authority, has violated the FDCPA in that Radius caused Plaintiff’s telephone with

  such frequency as to harass Plaintiff in contravention of 15 U.S.C. § 1692d, which states in

  pertinent part:

              A debt collector may not engage in any conduct the natural consequence of
              which is to harass, oppress, or abuse any person in connection with the
              collection of a debt. Without limiting the general application of the
              foregoing, the following conduct is a violation of this section:
              (5) Causing a telephone to ring or engaging any person in telephone
              conversation repeatedly or continuously with intent to annoy, abuse, or
              harass any person at the called number.


       43.          Radius has on many occasions called Plaintiff by telephone directly, multiple




  TC-0011
Case 1:19-cv-20104-MGC Document 1 Entered on FLSD Docket 01/09/2019 Page 9 of 13



  times a day, attempting to collect the debt. By virtue of having to handle debt collection calls to

  Plaintiff's cellular phone multiple times a day, Plaintiff has been harassed and these calls have

  caused unnecessary strain and burden upon Plaintiff and Plaintiff's family.

          44.      Radius’s actions of calling Plaintiff continuously and regularly day after day,

  multiple times a day, reasonably can be expected to have the natural consequences of harassing

  Plaintiff, which was the intent of Radius in order to elicit payment from Plaintiff for the alleged

  debt.

          45.      Radius, through its agents, representatives and/or employees acting within the

  scope of their authority knowingly violated 15 U.S.C. § 1692d(5).

          46.      As a direct and proximate result of the violation of the FDCPA by Radius,

  Plaintiff has been damaged. The damages to Plaintiff include, but are not necessarily limited to,

  emotional distress in the form of aggravation, humiliation, embarrassment, anxiety, anguish,

  depression and loss of enjoyment of life.

          47.      Plaintiff has hired Benjamin Law Practice, PLLC and The Law Firm of Anthony

  C. Norman, PLLC to represent her in this action and has agreed to pay a reasonable attorneys’

  fee and costs.

          48.      Pursuant to 15 U.S.C. §1692k, Plaintiff is entitled to recover actual damages

  together with additional statutory damages up to $1,000.00, together with court costs and

  reasonable attorneys’ fees.

           WHEREFORE, Plaintiff respectfully prays that judgment be entered against Defendant,

  Radius Global Solutions, LLC for actual damages, statutory damages, along with costs and

  reasonable attorney's fees pursuant to 15 U.S.C. § 1692k, and for such other and further relief as

  justice may require.




  TC-0011
Case 1:19-cv-20104-MGC Document 1 Entered on FLSD Docket 01/09/2019 Page 10 of 13



              COUNT IV- VIOLATION OF THE TCPA, 47 U.S.C § 227(b)(1)(A)(iii)

        49.       Plaintiff repeats, realleges and incorporates by reference herein paragraphs 1

   through 24 above.

        50.       Radius placed many non-emergency calls, including but not limited to the calls

   referenced above, to Plaintiff’s cellular telephone using an automatic telephone dialing system in

   violation of 47 U.S.C § 227(b)(1)(A)(iii).

        51.       It is a violation of the TCPA, 47 U.S.C. § 227(b) to call a person’s cellular

   telephone by using an automatic telephone dialing system or prerecorded message without that

   person’s prior express consent.

        52.       Plaintiff did not expressly authorize Radius to call her cellular telephone in

   service of Radius’s general business aims.       Further, Plaintiff’s instructions to cease calls

   effectively revoked any prior consent Radius may believe it had. See Osorio v. State Farm

   Bank, F.S.B., 746 F. 3d 1242 (11th Cir. 2014).

        53.       Upon information and belief, the aforesaid calls to Plaintiff’s cellular telephone

   were placed using an automated telephone dialing system and/or employed a prerecorded voice

   message. These calls bore telltale signs of an automation, such as a prerecorded message or a

   noticeable gap between picking up the call and a human being coming on the line.

        54.       According to findings by the Federal Communication Commission (―FCC‖), the

   agency Congress vested with authority to issued regulations implementing the TCPA, such calls

   as those alleged herein are prohibited because, as Congress found, automated or prerecorded

   telephone calls are a greater nuisance and invasion of privacy, and such calls can be costly and

   inconvenient. Rules and Regulations Implementing the Telephone Consumer Protection Act of

   1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd. 14014 (2003).




   TC-0011
Case 1:19-cv-20104-MGC Document 1 Entered on FLSD Docket 01/09/2019 Page 11 of 13



        55.       Radius’s method of contacting Plaintiff is indicative of its ability to dial numbers

   without any human intervention in the calling process, which the FCC has opined is the hallmark

   of an automatic telephone dialing system (i.e. auto-dialer). See In the Matter of Rules &

   Regulations Implementing The Telephone Consumer Protection Act of 2008, CG Docket No. 02-

   278, FCC 07-232 (1/4/08) ¶¶ 11-13; In the Matter of Rules & Regulations Implementing the

   Telephone Consumer Protection Act of 1991, 2003 WL 21517583, 18 F.C.C.R. 14014, ¶ 132

   (Fed. Commc’n Cmm’n July 3, 2003).

        56.       Under the TCPA, and pursuant to the FCC’s January 2008 Declaratory Ruling, the

   burden is on Radius to demonstrate that Plaintiff provided express consent within the meaning of

   the statute. See FCC Declaratory Ruling, 23 F.C.C.R. at 565 (¶ 10).

        57.       Radius, through its agents, representatives and/or employees acting within the

   scope of their authority, acted willfully and therefore intentionally violated the TCPA, 47 U.S.C

   § 227 (b)(1)(A)(iii). Pursuant to the FCC’s interpretation regarding willfulness, ―willful or

   knowing‖ requires merely that ―the violator knew that he was doing the act in question. . . . A

   violator need not know that his action or inaction constitutes a violation.‖ In re Dynasty Mortg.,

   L.L.C., 22 F.C.C. Rcd. 9453, 9470 n.86, 2007 WL 1427724 (F.C.C. May 14, 2007).

        58.       Congress enacted the TCPA to prevent real harm. Congress found that

   ―automated or pre-recorded calls are a nuisance and an invasion of privacy, regardless of the type

   of call‖ and decided that ―banning‖ such calls made without consent was ―the only effective

   means of protecting telephone consumers from this nuisance and privacy invasion.‖ Pub. L. No.

   102-243, §§ 2(10-13) (Dec. 20, 1991), codified at 47 U.S.C. § 227. See also Mims v. Arrow Fin.

   Servs., L.L.C., 132 S. Ct. 740, 744, 181 L. Ed. 2d 881 (2012) (―The Act bans certain practices

   invasive of privacy‖).




   TC-0011
Case 1:19-cv-20104-MGC Document 1 Entered on FLSD Docket 01/09/2019 Page 12 of 13



        59.        In sum, Radius made telephone calls to Plaintiff’s cellular telephone, which were

   either initiated by an automatic telephone dialing system and/or contained a pre-recorded

   message and were made without the prior express consent of Plaintiff.

        60.        Radius’s phone calls harmed Plaintiff by causing the very harm that Congress

   sought to prevent—a ―nuisance and invasion of privacy.‖

        61.        Radius’s phone calls also harmed Plaintiff by (1) trespassing upon and interfering

   with Plaintiff’s rights and interests in access to her cellular telephone and telephone line; (2)

   intruding upon Plaintiff’s seclusion and privacy; (3) wasting Plaintiff’s time and mental energy;

   (4) depleting the battery life on Plaintiff’s cellular telephone; (5) using memory storage space in

   Plaintiff’s cellular telephone; and (6) causing Plaintiff aggravation, indignation, humiliation,

   embarrassment, anxiety, anguish, depression, unwarranted stress and loss of enjoyment of life.

        62.        As a result of Radius’s violations of 47 U.S.C. § 227 et seq., Plaintiff is entitled to

   an award of $1,500.00 in statutory damages, for each and every willful or knowing violation,

   pursuant to 47 U.S.C. § 227(b)(3)(C), and $500.00 in statutory damages, for each and every

   negligent violation, pursuant to 47 U.S.C. § 227(b)(3)(B).

        63.        Plaintiff is also entitled to injunctive relief prohibiting Radius from contacting the

   Plaintiff on her cellular phone using an automated dialing system pursuant to the 47 U.S.C. §

   227(b)(3)(a).

          WHEREFORE, Plaintiff respectfully prays that judgment be entered against Defendant,

   Radius Global Solutions, LLC for statutory damages of $1,500.00 for each and every violation,

   an order be entered enjoining Defendant from calling Plaintiff’s cellular telephone by use of an

   automatic dialing system, and for such other and further relief as justice may require.




   TC-0011
Case 1:19-cv-20104-MGC Document 1 Entered on FLSD Docket 01/09/2019 Page 13 of 13



                               DEMAND FOR JURY TRIAL

        Plaintiff, Anetra Poindexter, hereby demands a trial by jury of all issues so triable.


                                       /s/ Anthony C. Norman
                                       Anthony C. Norman, Esq.
                                       Florida Bar Number: 112105
                                       E-mail: anthony@lawfirmofacn.com
                                       THE LAW FIRM OF ANTHONY C. NORMAN, PLLC
                                       Co-Counsel for Plaintiff
                                       1345 Monroe Ave., NW, Ste. 242
                                       Grand Rapids, MI 49505
                                       Telephone: (616) 265-5998


                                       /s/ Jonathan M. Benjamin________________
                                       Jonathan M. Benjamin, Esq.
                                       Florida Bar Number: 91315
                                       E-mail: jon@benjaminlawpractice.com
                                       BENJAMIN LAW PRACTICE, PLLC
                                       Co-Counsel for Plaintiff
                                       4581 Weston Rd, Ste. 155
                                       Weston, FL 33331
                                       Telephone: (727) 888-4135
                                       Facsimile: (954) 477-8020




   TC-0011
